internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp - plr-113587-98 date date re parent seller target purchaser date a date b date c company official authorized plr-113587-98 representatives dear this responds to your letter dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election additional information was received in a letter dated date purchaser and seller as a wholly-owned subsidiary of parent the common parent of the consolidated_group that includes target are requesting an extension of time to file a sec_338 h election under sec_338 g and h -1 d of the income_tax regulations the election with respect to the acquisition of target by purchaser on date a the material information is summarized below purchaser is the common parent of an affiliated_group_of_corporations that will file a consolidated_return purchaser is an accrual_method taxpayer on a calendar tax_year parent is an accrual_method taxpayer with a calendar tax_year and the common parent of a consolidated_group that includes seller and its wholly owned subsidiary target on date a purchaser acquired all of seller’s target stock for cash in a fully taxable transaction it is represented that purchaser was not related to seller within the meaning of sec_338 h and purchaser’s acquisition of target stock qualified as a qualified_stock_purchase as defined in sec_338 d purchaser and seller intended to file the election the election was due on date b but for various reasons it was not filed on date c which is after the due_date for the election purchaser and seller discovered that the election was not timely filed the statute_of_limitations under sec_6501 has not expired for purchaser’s seller’s or target’s taxable_year s in which the acquisition sale was consummated or for any year s affected by the election sec_338 a permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 g and the acquisition is a qualified_stock_purchase sec_338 d defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 a of one corporation is acquired by another corporation by purchase during the month acquisition period plr-113587-98 sec_338 h a provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under sec_1014 a relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 a be attributed to the person acquiring such stock sec_338 h permits the purchasing and selling corporation to jointly elect to treat the target_corporation as having sold all of its assets and having distributed the proceeds in complete_liquidation and the qualified_stock_purchase generally is ignored a sec_338 h election may be made for target only if it is a member of a selling_consolidated_group a member of a selling affiliated_group filing separate returns or an s_corporation sec_1 h -1 a gain_or_loss on the deemed sale is included in the consolidated_return of the selling group unless the target_corporation is a member of a selling affiliated_group filing separate returns or an s_corporation sec_1 h -1 d provides that a sec_338 h election may be made for the target_corporation if the purchasing_corporation makes a qualified_stock_purchase of the target_corporation stock sec_1 h -1 d and provide that if a sec_338 h election is made for the target_corporation it is irrevocable and a sec_338 election is deemed made for the target_corporation sec_1 h -1 d provides that a sec_338 h election is jointly made by purchaser and the selling_consolidated_group or the selling affiliate on form_8023 or form 8023-a in accordance with the instructions to the form the regulations further provide that the election must be made not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs sec_1 -2 b provides that if an election under sec_338 is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets sec_1 -77 a provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form_8023 or form 8023-a and the instructions thereto under sec_301 -1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that plr-113587-98 the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government in this case purchaser and seller were required by sec_1 h -1 d to file the election on date b however for various reasons the election was not filed subsequently purchaser and seller filed this request under sec_301 -1 for an extension of time to file the election the time for filing the election is fixed by the regulation ie sec_1 h -1 d therefore the commissioner has discretionary authority under sec_301 -1 to grant an extension of time for purchaser and seller to file the election provided purchaser and seller show they acted reasonably and in good_faith the requirements of sec_301 -1 and -3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by seller purchaser company official and authorized representative of purchaser explain the circumstances that resulted in the failure to timely file a valid election the information also establishes that tax professionals were responsible for the election that seller and purchaser relied on them to timely make the election and that the government will not be prejudiced if relief is granted based on the facts and information submitted including the representations made we conclude that purchaser and seller have shown they acted reasonably and in good_faith the requirements of sec_301 -1 and -3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301 -1 until days from the date_of_issuance of this letter for purchaser and seller to file the election with respect to the acquisition of target as described above the above extension of time is conditioned on the taxpayers’ seller’s purchaser’s and target’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made talking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district directors’ office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301 -3 c the above extension is also conditioned on i purchaser and seller signing the election and ii purchaser and seller treating the acquisition sale of target stock as a sec_338 h transaction purchaser and the seller must file the election in accordance with sec_1 h -1 d that is a new election on form_8023 or form 8023-a must be executed on or after the date of this letter which grants an extension and filed in accordance plr-113587-98 with the instructions to the form see announcement -2 1998_2_irb_38 a copy of this letter should be attached to the election form purchaser and seller must file or amend as applicable their returns to report the transaction as a sec_338 h transaction and attach a copy of the election and the information required therewith and a copy of this letter we express no opinion as to whether the acquisition sale of target stock qualifies as a qualified_stock_purchase under sec_338 d whether the acquisition sale of target stock qualifies for sec_338 h treatment or if sec_338 h is applicable as to the amount and character of gain_or_loss if any recognized by target and thus by seller on target’s deemed asset sale in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301 -1 we relied on certain statements and representations made by the taxpayers however the district_director s should verify all essential facts in addition notwithstanding that an extension is granted under sec_301 -1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 k provides that it may not be used or cited as precedent a copy of this letter is being sent to the other authorized representative as requested pursuant to the power_of_attorney on file in this office sincerely yours assistant chief_counsel corporate by bernita l thigpen deputy assistant chief_counsel corporate
